ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Meltech/W.M. Schlosser JV B, LLC              )      ASBCA No. 59353
                                              )
Under Contract No. W91ZLK-07-D-Ol 16          )

APPEARANCE FOR THE APPELLANT:                        Michael J. Cohen, Esq.
                                                      Hyattsville, MD

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Lyn P. Juarez, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

       Dated: 15 September 2014



                                                  ~~
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59353, Appeal ofMeltech/W.M.
Schlosser JV B, LLC, rendered in conformance with the Board's Charter.

       Dated:




                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals